GIEGERICH, J.
(dissenting). The plaintiff, a letter carrier, received the injuries complained of while crossing Broadway at the corner of Houston street. He was crossing from the west to the east on the line of the southerly crosswalk. The evidence further establishes that when he started to cross he saw; a north-bound car standing just below the southerly crosswalk and a south-bound car standing just above the northerly crosswalk. The police officer then on duty gave him the word to cross. As he stepped upon the easterly track, the car on that track started, whereupon he had to step back, as he testified, and the south-bound car on the other *236track struck him. Some of the defendant’s witnesses attempted to state the facts somewhat differently from the foregoing, but their testimony was inconsistent and conflicting. In my judgment, the verdict was right, and the damages awarded were moderate.
Some complaint is made of a remark of the plaintiff’s counsel in the course of the trial, but the result does not indicate that.that remark had any effect on the jury.
The judgment should be affirmed, with costs.